            Case 1:19-cv-09737-LTS Document 1 Filed 10/21/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MICHAEL STEWART,

                                Plaintiff,                    Docket No. 1:19-cv-9737

        - against -                                           JURY TRIAL DEMANDED

 WESTWARD LEANING, INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Michael Stewart (“Stewart” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Westward Leaning, Inc. (“Westward

Leaning” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of actress Katie Holmes in New York City, owned and registered by

Stewart, a New York based professional photographer. Accordingly, Stewart seeks monetary

relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant transacts

business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
            Case 1:19-cv-09737-LTS Document 1 Filed 10/21/19 Page 2 of 5



                                             PARTIES

       5.      Stewart is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 65 West 55th

Street, Apt F, New York, New York 10019.

       6.      Upon information and belief, Westward Leaning is a domestic business

corporation duly organized and existing under the laws of the State of Delaware, with a place of

business 1539 Taraval Street, Suite 204, San Francisco, California 94116. At all times material,

hereto, Westward Leaning has owned and operated a website at the URL:

www.WestwardLeaning.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Stewart photographed actress Katie Holmes in New York City (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Stewart is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-152-246.

       B.      Defendant’s Infringing Activities

       10.     Westward Leaning ran the Photograph on the Website to promote its brand. See

URL: https://westwardleaning.com/products/seaspray-01?covet-pics-photo-id=13880931&covet-

pics-embed-id=49171 and https://westwardleaning.com/blogs/celebrity-style/katie-holmes. A

true and correct copy of the Photograph on the Website and screenshots of the Photograph on the

article are attached hereto as Exhibit B.
            Case 1:19-cv-09737-LTS Document 1 Filed 10/21/19 Page 3 of 5



          11.   Westward Leaning did not license the Photograph from Plaintiff for its Website,

nor did Westward Leaning have Plaintiff’s permission or consent to publish the Photograph on

its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Westward Leaning infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Westward Leaning is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).
            Case 1:19-cv-09737-LTS Document 1 Filed 10/21/19 Page 4 of 5



       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Westward Leaning be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       October 21, 2019
                                                               LIEBOWITZ LAW FIRM, PLLC
                                                               By: /s/Richard Liebowitz
                                                               Richard P. Liebowitz, Esq.
                                                               11 Sunrise Plaza, Suite 305
                                                               Valley Stream, New York 11580
                                                               Tel: (516) 233-1660
Case 1:19-cv-09737-LTS Document 1 Filed 10/21/19 Page 5 of 5



                                      RL@LiebowitzLawFirm.com

                                     Attorneys for Plaintiff Michael Stewart
